OFFICE   OF THE ATTORNEY      GENERAL    OF TEXAS
                           AUOTIN




Honorable B. Jay Jackson
County Attorney
Somervsll Cotlnty
Glen Rose, Texas
Dear Sir:




          Ne are in receip
1939, in which you submit
department for an opinion
                                              stribution
      to make of the
                                               into the

                                    of the County, ena
                                     the County Aveil-
                                    w if this is legal.
                                    x-Officio County Su-


                                   This was clonefrom
                        would like to know if this



habitant of the State between the age.?of 21 and 60 yeare
shall be set apart annually for the benefit of the public
free schools. This money becomes e part of the State Avail-
able School Fund. Article 2823, Revised Civil Statutes
or 1925.
             Article 7046, Revised Civil Statutes of 1925,
provides    as follows:
Honorable B. Jay Jackson, Page 2


           "There shall be levied and collected from
     every person between the ages of 21 and 60 years,
     resident within this stztz on the first day of
     January of each year         an annual poll tax
     of $1.50, one dollar for tie benefit of the free
     schools, and fifty cents for general revenue
     purposes.   Said tax shall be collected .and ac-
     counted for by the tax collector each year and
     appropriated as herein required. No county shall
     levy more than twenty-five cent poll tax for
     county purposes. * * *"
          The statutes and Constitution relating to the
disposition and division of the poll tax make a well-defined
distinction between that part of the tax which shall be.used
for free school 'purposes, and the portion to be used for
general purposes. In authorizing the levy of the county
poll tax of twenty-five cents, no provision is made that
such tax should be apportioned or divided between the schools
and the county, but on the other hand, the statute provides
that such tax shall be for "county purposes". By designat-
ing that the county poll tax should be levied for county pur-
poses, it was evidently intended that the money thus received
should be used for general county purposes, and is properly
credited to the general fund of the county. If it had been
intended to apportion the twenty-five cent county poll tax
between general county purposes and free sohool purposes, the
Legislature, would no doubt have specifically so provided.
          It is our opinion that the twenty-five cent poll
tax authorized to be levied and collected for county purposes
should be paid into the general fund of the county, and that
no portion of it should belpaid into the county available
school fund.
          We await your brief on your second question as
requested in our letter of October 25, 1939.
                                    Yours very truly
                               ATTORNEY GENERAL OF TEXAS


                               BY
                                         Cecil C. Cammack
                                                Assistant
CCC:LW
APPROVED DEC 1, 1939                             APPROVED
(a) Gerald C. Kann                           opinion committee
AlTORNEYClWERAL OF TZSXAS                       By BWB
                                                 chairmen